Citation Nr: 0400699	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  98-18 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila,
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
injuries to the head and face, to include scarring, residuals 
of a motor vehicle accident.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
blindness in the left eye, as a residual of a motor vehicle 
accident.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for loss 
of teeth, as a residual of a motor vehicle accident.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
injuries to the right side of the body, including scars to 
the upper right chest and anterior right thigh, as residuals 
of a motor vehicle accident.

5.  Entitlement to service connection for residuals of a 
fractured right femur, as a residual of a motor vehicle 
accident.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty as a Philippine Scout from 
August 1946 to June 1949.

This matter comes before the Board of Veterans' Appeals 
(Board) following an April 1998 decision of the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
veteran's application to reopen claims of entitlement to 
service connection for residuals of injuries sustained in a 
motor vehicle accident including (1) injuries to the head and 
face, including scarring; (2) left eye blindness; (3) loss of 
teeth; and (4) injuries to the right side of the body, 
including scars to the upper right chest and anterior right 
thigh.  The April 1998 rating decision also denied 
entitlement to service connection for residuals of a 
fractured right femur, as a residual of a motor vehicle 
accident.

The April 1998 rating decision was not the first time that 
claims one through four had been denied.  The latest of 
numerous RO and Board decisions was issued in December 1990.  
The numerous prior RO and Board decisions located in the 
claims folder are final.  38 U.S.C.A. §§ 7104, 7105 (West 
2002).  As a result, the claims to reopen may be considered 
on the merits only if new and material evidence has been 
submitted since the December 1990 RO decision.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2001).


FINDINGS OF FACT

1.  A December 1990 rating decision declined to reopen the 
issues of entitlement to service connection for injuries to 
the head and face, including scarring; blindness in the left 
eye; loss of teeth; and injuries to the right side of the 
body, including scars to the upper right chest and anterior 
right thigh.

2.  The evidence received since the December 1990 rating 
decision bears directly and substantially upon the specific 
matters under consideration, and is so significant that it 
must be considered to decide fairly the merits of the claims 
to reopen.

3.  The preponderance of the evidence against finding that 
the veteran was in a motor vehicle accident while on active 
duty in which he sustained injuries to the head and face, 
including scarring; left eye blindness; loss of teeth; 
injuries to the right side of the body, including scars to 
the upper right chest and anterior right thigh; and a 
fractured the right femur.


CONCLUSIONS OF LAW

1.  The veteran has submitted new and material evidence to 
reopen claims of entitlement to service connection for 
injuries to the head and face, including scarring; left eye 
blindness; loss of teeth; and injuries to the right side of 
the body, including scars to the upper right chest and 
anterior right thigh.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2003).

2.  Injuries to the head and face, including scarring; left 
eye blindness; loss of teeth; injuries to the right side of 
the body, including scars to the upper right chest and 
anterior right thigh; and residuals of a fractured femur were 
not incurred or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that VA has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159 (2003).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In this case, in October 1996, 
June 1997, August 1997, December 1998, May 2002, and July 
2003 letters, VA notified the claimant that ultimately he was 
responsible for giving VA evidence to support his claims.  
This included explaining what was needed for service 
connection and the fact that new and material evidence was 
required to reopen claims one through four.  He was also 
informed that VA would obtain all relevant evidence in the 
custody of any VA facility he identified.  He was advised 
that it was his responsibility to either send evidence from 
his private physicians and/or alternative private sources 
regarding his alleged motor vehicle accident and subsequent 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was advised of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) in the May 2002 and July 2003 letters, in the 
October 2002 rating decision, and the October 2002 
supplemental statement of the case.  The duty to notify the 
appellant of the necessary evidence and of his responsibility 
for obtaining or presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159.  As explained below, the Board 
finds that VA has satisfied its duty to assist.

As to the service medical records, VA tried on a number of 
occasions without success to reconstruct these records which 
where apparently destroyed in the fire at the National 
Personnel Records Center and the veteran was both notified 
that his service medical records had been destroyed and 
invited to provide copies of any service medical records he 
had in his possession as well as to file alternative records.  
In this regard, a review of the record on appeal shows that 
the veteran has filed lay statements from a witness to his 
alleged in-service motor vehicle accident (see statements 
from [redacted] dated in December 1988, November 1997, and 
Mach 1999 as well as a September 2001 deposition); a 
statement from the daughter-in-law of the doctor who 
purportedly treated him for the injuries sustained in that 
motor vehicle accident (see statement from [redacted]
[redacted] dated in December 1997); a statement from a nurse 
that treated the veteran for seven years following the 1949 
motor vehicle accident (see statement from [redacted], 
R.N., dated in January 1998); a statement from the wife of 
the doctor that treated him for the injuries he sustained in 
that motor vehicle accident (see statement from [redacted]
[redacted] dated in January 1998); post-service VA and private 
treatment records from places he allegedly received treatment 
for the injuries he sustained in that motor vehicle accident 
(see VA and/or private treatment records dated from November 
1952 to March 1999); numerous written statements; and 
testified at an October 1999 personal hearing in which he 
described the circumstances surrounding his in-service 
injury.  

As to a December 2002 authorization, a review of the record 
on appeal shows that the authorization was to obtain 2001 
and/or 2002 treatment records from a primary care physician, 
and San Francisco General Hospital.  As to the latter 
records, a review of the record on appeal shows that the RO, 
in June 2002 received the veteran's records from that 
hospital.  As to the post 2001 records held by his primary 
care physician, the Board finds that because the issues in 
this case turn on whether the veteran was injured while on 
active duty in June 1949 there is not a scintilla of evidence 
that the failure on the part of VA to request records dating 
from 2001 and 2002 would affect the outcome of this case and 
therefore any decision not to secure those records is 
harmless.  

As to any decision not to order a VA examination, as to the 
claims to reopen, there is no per se obligation to conduct VA 
examinations under VCAA.  38 U.S.C.A. §5103A(f).  As to the 
appellant's entitlement to service connection for residuals 
of a fractured femur, this decision, like the decision not to 
request the primary care physician's records, is harmless 
error because the issue turns on whether the veteran was 
injured while in the military service in June 1949, and there 
is not a scintilla of evidence that a contemporaneous VA 
examination would provide credible medical opinion evidence 
on this issue.  Id.

Next, the Board notes that a review of the record on appeal 
shows that the veteran was asked to advise VA if there were 
any other information or evidence he considered relevant to 
his claims so that VA could help him by getting that 
evidence.  He was also advised what evidence VA had 
requested, and notified in the statement and supplemental 
statements of the case what evidence had been received.  All 
available and identified pertinent evidence has been obtained 
and there is no indication that any pertinent evidence was 
not received.  The Board also notes that the veteran, on a 
number of occasions has reported that while he had sought to 
obtain alternative sources of evidence to confirm his claim 
of having been in a motor vehicle accident while in military 
service, police accident reports from that time were no 
longer available.  Further, treatment records from the 
doctors and/or hospital he was treated at were no longer 
available because the doctors had died and/or the hospital 
had closed down (see statements from the veteran received by 
the RO in October and November 1999).  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Lastly, the record reflects that in May 2002 and July 2003 
letters, the veteran was afforded appropriate "Quartuccio 
sufficient" notice of the VCAA.  Quartuccio v. Principi, 16 
Vet.App. 183 (2002).  That is, the veteran was notified what 
evidence was needed to substantiate the claims, what evidence 
he was responsible for securing, and what evidence VA would 
attempt to secure on his behalf.  

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
because there is no indication that if the Board afford the 
veteran additional time to obtain evidence he would be able 
to obtain any other relevant evidence, and because of the 
claimant's advanced age and ill health, the Board finds that 
any such failure is harmless.  While perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Therefore, because VA has informed the veteran of the laws 
and regulations necessary to substantiate his claims, because 
VA provided him with adequate notice of who would be 
responsible for obtaining the evidenced necessary to 
substantiate his claims, because the RO obtained and 
associated with the record on appeal all available and 
identified pertinent evidence, and because the RO has already 
adjudicated his claims in light of the VCAA, adjudication of 
the claims at this juncture may go forward because it poses 
no risk of prejudice to the claimant.  Bernard v. Brown, 
4 Vet. App. 384 (1993).

Claims to Reopen

The veteran contends that in June 1949 he was in a motor 
vehicle accident and sustained injuries to the head and face, 
including a left temple scar, a lower lip scar, and bilateral 
temple burr holes; left eye blindness; loss of teeth; and 
injuries to the right side of the body, including scars to 
the upper right chest and anterior right thigh.  In October 
1990, the Board denied these claims because there was no 
objective medical evidence of residuals of injuries to the 
head, face, left eye, teeth, or right side of the body during 
the veteran's period of military service or immediately 
thereafter.  

In a November 1990 RO decision, the application to reopen was 
denied because there was no official record showing the 
veteran's diagnosis and treatment for these injuries during 
military service.  In December 1990, the RO again denied the 
application to reopen because the veteran failed to file new 
and material evidence.

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  

The law and regulations that were in effect at the time the 
veteran filed his current applications to reopen provided 
that "New and material" evidence is evidence not previously 
submitted, that is not cumulative or redundant, and which by 
itself, or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

The Court has stated that in determining whether the evidence 
is new and material, the credibility of the newly presented 
evidence is to be presumed.  See Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of the matter on any 
basis, in this case, since the RO's December 1990 decision.  
See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the December 
1990 denial.  The evidence obtained in connection with the 
veteran's attempt to reopen, includes a statement from a 
nurse who purportedly treated him for seven years following 
the 1949 motor vehicle accident, a statement from the 
daughter-in-law of the doctor who treated him for the 
injuries he sustained in that motor vehicle accident who 
recalled the claimant was a patient of her father-in-law for 
many years, and a statement from the wife of the doctor who 
treated him for the injuries sustained in that motor vehicle 
accident and who recalled the appellant being treated by her 
husband immediately after the accident and for ten years 
thereafter.  See January 1998 statement from [redacted], 
R.N.; January 1998 statement from [redacted] (wife of 
treating physician); and December 1997 statement from 
[redacted] (daughter-in-law of the treating 
physician).  These statements, whose credibility must be 
presumed, Kutscherousky, provides, for the first time, some 
credible evidence of the veteran being treated for injuries 
sustained in a motor vehicle accident towards the end of his 
military service in July 1949.  

The Board consequently finds that this evidence is new and 
material as defined by regulation.  38 C.F.R. § 3.156(a).  
The above statements regarding the veteran's in-service 
treatment for injuries sustained in a motor vehicle accident 
were not previously shown.  Consequently, this newly received 
evidence is so significant that it must be considered in 
order to decide fairly the merits of the underlying claims.  
Id.  

Accordingly, the Board concludes that the veteran has 
submitted new and material evidence to reopen claims of 
entitlement to service connection for injuries to the head 
and face, including scarring; left eye blindness; loss of 
teeth; and injuries to the right side of the body, including 
scars to the upper right chest and anterior right thigh.

Claims for Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, where the physician relates the current condition to 
the period of service.  In such instances, however, a grant 
of service connection is warranted only when "all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. 
§ 3.303(d).

Where, as here, "service medical records are presumed 
destroyed, . . . the (Board's) obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  The case law, however, does not 
establish a heightened "benefit of the doubt," but rather 
only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  The 
case law does not lower the legal standard for proving a 
claim for service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  Russo v. 
Brown, 9 Vet. App. 46 (1996).

Next, the Board notes that it is the responsibility of the 
Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so 
doing, the Board may accept one medical opinion and reject 
others.  At the same time, the Board is mindful that it 
cannot make our own independent medical determinations, and 
that the Board must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, we must determine the weight to be accorded 
the various items of evidence in this case based on the 
quality of the evidence and not necessarily on its quantity 
or source.

With regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, a 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for medical nexus evidence.  Bloom v. West, 
12 Vet. App. 185, 187 (1999).  Finally, a medical opinion 
based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the 
weight to be accorded the various items of medical evidence 
in this case must be determined by the quality of the 
evidence and not necessarily by its quantity or source.

The issues on appeal, both those reopened above, as well as 
the new claim for residuals of a fractured femur, are all 
claimed to have arisen out of the same motor vehicle accident 
that purportedly occurred at about the time of the 
appellant's separation from military service in June 1949.  
Therefore, the Board's analysis will focus on whether the 
record on appeal contains credible evidence that such an 
accident actually occurred because, even if the Board 
conceded that the file contains medical evidence of current 
disabilities as well as a relationship between those 
disabilities and military service, without an in-service 
injury the claims must be denied.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303. 

Initially, as reported above, a review of the record on 
appeal shows the veteran's service medical records could not 
be secured from the National Personnel Records Center in 
1973.  Further, efforts to obtain the service medical records 
from alternative sources were unsuccessful.  However, in 
February 2001, a service report noted that the veteran was 
allowed one-day travel time to proceed home after his 
discharge.

Because the veteran's service medical records are not 
available, proof of his being on active duty at the time of a 
June 1949 motor vehicle accident must come from alternative 
sources.  In this regards, the other evidence found in the 
claims file in support of the claims consists of the 
following evidence: the veteran's numerous written statements 
to the RO as well as his testimony at an October 1999 
personal hearing; an October 1990 statement from [redacted]
[redacted]; a January 1991 letter from Dr. [redacted] [redacted], Jr.; 
statements from Pablo [redacted] dated in December 1988 and 
November 1997, as well as a March 1999 statement in support 
of claim and testimony at a September 2001 deposition; a 
December 1998 memorandum of Mr. [redacted]'s in-service and post 
service history; a December 1997 statement from [redacted] 
[redacted] and testimony at a September 2001 deposition; a 
January 1998 statement from [redacted] [redacted]; a January 1988 
statement from [redacted]; and VA and/or private 
treatment records, dated from November 1952 to March 1999.

As to the veteran's statements, the first appears in his 
initial January 1988 claim.  Therein, he stated that sometime 
in June 1949, he sustained the injuries in question.  In an 
undated NA Form 13055, received by the RO in 1988, he 
reported that he was injured in a motor vehicle accident on 
the day of his discharge in June 1949, but could not remember 
the details of the accident because of the severity of his 
injury.  He also reported that he was initially treated at a 
hospital in Manila and thereafter treated at home by his 
mother until her death in 1958.  The appellant stated that he 
had suffered a memory loss between 1949 and 1964 which 
precluded his recollection of precise details.

In an April 1989 letter, the veteran reported that he was on 
his way home from service when he was injured.  

In a September 1989 letter and December 1989 VA Form 9, the 
veteran reported that, upon discharge on June 23, 1949, when 
he was about to leave for home in Leyte when he was 
"bumped" violently by a car and suffered his injuries.  

In a March 1990 VA Form 21-526, the veteran reported that he 
was in a motor vehicle accident on June 23, 1949, on his way 
home after being discharged at Fort "MacKenley" (sic) at 
that time Pablo [redacted] took him to a clinic in Manila.  

In an October 1994 statement in support of claim, the veteran 
reported that on the date of discharge, while going to the 
pier for the province, he had an accident while riding in an 
"owner jeep."  The veteran then reported that a survivor of 
the accident brought him to a clinic, he stayed at the clinic 
for two weeks, and was later brought to Leyte by his late 
mother.  

In a September 1996 statement in support of claim the veteran 
reported that he was hit by a big truck on June 23, 1949, 
while a passenger in a jeep.  He also related that he was 
hospitalized due to a severe skull fracture and immediate 
blindness of the left eye.  Further, he reported that his 
mother took him to a private hospital in Leyte, where he was 
a patient for months.  Finally, he discussed having severe 
memory problems.  

In a September 1996 statement the representative reported 
that the appellant related that on the date of his discharge 
the jeep in which he was riding was hit broadside by a truck.  
He received his initial treatment on base before being taken 
to a local hospital.  

In a March 1999 statement in support of claim, the veteran 
argued that the inconsistencies of the information provided 
by his witnesses was due to inaccurate information provided 
by people who assisted you with his claim.  Likewise, the 
veteran contended that the records he provided always 
indicate that the date his injury was June 23, 1949.

At the veteran's October 1999 personal hearing, he stated 
that he was unconscious after the accident and was taken to a 
private facility called [redacted] Hospital.  When asked to 
describe the accident, he related that it was the day he was 
discharged from service on June 23, 1949, which occurred at 
about 3 p.m. when he left camp for home.  However, he could 
no longer recall the rest of the incident because he was 
unconscious until 1962. 

In the October 1990 statement from [redacted], it was 
reported that the veteran had a vehicular accident on the 
date of his release from active duty outside the gate of the 
releasing center in Camp Rizal, Manila.  Mr. [redacted] also 
mentioned that the veteran was confined for almost 12 years 
and was totally disabled because his skull and different 
parts of the body were broken.  

In a January 1991 letter from Dr. [redacted], Jr., he 
reported that his father, Dr. [redacted], Sr., treated 
the veteran from July 10, 1949, to December 8, 1960.  

As to the statements from [redacted], in his December 1988 
statement, he reported that on the veteran's date of 
discharge, in June 1949, he was "on the spot where the 
accident happened" and brought the veteran to a clinic for 
treatment.  He then notified the veteran's mother in Leyte. 

In his November 1997 statement, Mr. [redacted] reported that, on 
the date of the veteran's discharge, June 23, 1949, he was 
going out of the gate on his way home when he saw the scene 
of the accident which happened about two to three kilometers 
from the main gate of Forth (sic) William McKinley.  He also 
stated that he recognized the veteran, rushed to where he 
was, and carried him to the nearby Clenica (sic) Familia.  
Mr. [redacted] also stated that the veteran's left eye was 
reddish and he had an open wound on his head that was 
bleeding.  Mr. [redacted] also mentioned that he left for Leyte 
after three days and arrived on June 30, 1949, to inform the 
veteran's mother about his condition.  Also, he reported that 
the appellant's mother brought the veteran back to Leyte, 
where he was confined and treated for twelve years.

In a March 1999 statement in support of claim, that purports 
to be an interview with [redacted], Mr. [redacted] stated that 
the accident occurred at 3 p.m..  When asked why he was at 
Fort McKinley at that time, Mr. [redacted] stated that he was 
waiting for a friend to be discharged.  He also stated that 
he brought the veteran to a clinic in Manila and stayed there 
until 4 p.m. and then left for Cubao to go home.

When deposed by VA in September 2001, Mr. [redacted] confirmed 
his signature on the December 1988 and November 1997 
statements and clarified some points in his statements.  
Specifically, Mr. [redacted] related that he could no longer 
recall the exact date of the incident.  He also stated that 
he did not see the actual vehicular collision.  However, he 
recalled that he saw the veteran and immediately approached 
him to give assistance. Mr. [redacted] also stated that the 
discrepancies in his statements were due to the different 
people who prepared his affidavits.

A memorandum for file dated in December 1998 reported that 
[redacted] served on active duty as a member of the New 
Philippine Scouts from August 17, 1946, and was discharged on 
May 16, 1949, at Camp Rizal, Manila.  Further, it reported 
that while in military service he worked in Guam from 
November 30, 1946, to November 2, 1948, and in the 
Philippines from November 8, 1948, until his discharge. 

In her December 1997 statement, [redacted], the 
daughter-in-law of the doctor that treated the veteran, 
reported that she remembered the claimant being treated by 
her late husband (Dr. [redacted], Jr.) after the December 1980 
death of his father (Dr. [redacted], Sr.).  Also, she related 
that the veteran's clinical records were no longer available 
as they had been destroyed by a typhoon. 

When deposed by VA in September 2001, Ms. [redacted] reported 
that the veteran's son had approached her with a letter 
already prepared to be signed; stated that she was made to 
believe that she would only testify to the fact that the 
veteran was once the patient of her husband and father-in-
law.  She stated that she had no personal knowledge regarding 
the nature of the veteran's illness or the cause of his 
illness.  As to the November 1958 medical records submitted 
by the veteran, she opined that the signatures on these 
records were not that of her husband's or her father-in-
law's.  She also reported that no records could be provided 
on the veteran's behalf since they had long ago been 
destroyed in a typhoon.  She also reported that her mother-
in-law,[redacted], is now dead.

In her January 1998 statement, [redacted], a 95-year-old 
registered nurse, reported that the veteran was a patient 
under the management of Dr. [redacted] [redacted], Sr., from 1949 to 
1961 at a civilian hospital.  She also stated that she fed 
the veteran through a nasogastric tube three times a day for 
seven years and provided physical therapy for ten months. 

In her January 1998 statement, [redacted], Dr. [redacted] 
[redacted], Sr.'s, widow, reported that her husband treated the 
veteran precisely from July 10, 1949, to December 3, 1960.  
She also stated that her husband performed surgery of the 
veteran right after he was admitted bloodied by his sister 
Ms. [redacted].  Further, Ms. [redacted] stated that the 
veteran suffered head injuries, mostly to the left side, was 
unconscious, and had a broken lower jaw.  She also reported 
that the veteran's treatment records were no longer available 
since they had been destroyed by a typhoon.  Yet, she did not 
explain how she could recall the veteran's precise dates of 
treatment without first reviewing contemporaneously prepared 
records. 

Lastly, the Board notes that a review of the record on appeal 
shows VA and/or private treatment records, dated from 
November 1988 to March 1999, some of which note that the 
veteran's medical history included a 1949 motor vehicle 
accident with resulting head injuries.  See private treatment 
record dated in November 1988; and treatment records from San 
Francisco General Hospital dated in October 1993.

Initially, the Board acknowledges that lay witnesses are 
competent under the law to describe symptoms they have seen 
or experienced.  King v. Brown, 5 Vet. App. 19, 21 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, as reported above, it is the responsibility of the 
Board to weigh the evidence and determine where to give 
credit and where to withhold the same.  Evans, 12 Vet. at 30.  
In so doing, the Board finds, as will be discussed below, 
that given the discrepancies in the stories provided by the 
veteran and his witnesses, and the lack of credibility 
assigned to the witness statements, that the preponderance of 
the evidence is against his claim of having sustained in-
service injuries in a motor vehicle accident.  

As to the credibility of Mr. [redacted] statements, the Board 
notes that, while he reported in his November 1997 statement 
that he was discharged from service on the same day as the 
veteran, his service records show he was discharged on May 
16, 1949, a full month before the appellant's alleged motor 
vehicle accident.  Similarly, while Mr. [redacted], in his March 
1999 statement in support of claim, reported that the 
accident happened at 3:00 p.m. on June 23, 1949, and that he 
left at 4:00 pm "for Cubao in a bus to go home," his 
November 1997 statements says he left for Leyte after the 
accident, arriving in Leyte on June 30, 1949.  Furthermore, 
while his December 1988 statement reported that he was "on 
the spot where the accident happened," his November 1997 
statement reported that he only saw the scene of the 
accident, and at his September 2001 deposition he reported 
that he did not even see the actual collision.  

As to the December 1997 statement from [redacted] 
and the January 1998 statements from [redacted] [redacted], R.N., 
and [redacted] [redacted], the Board notes that [redacted]
[redacted], at her September 2001 deposition, reported that the 
letter filed under her name had been prepared by the 
veteran's son and falsely reported that she had personal 
knowledge of the veteran having been in a motor vehicle 
accident in June 1949.  She also reported that private 
treatment records filed by the veteran that contained Drs. 
[redacted] signatures were fraudulent because the signatures 
were neither that of her husband or father-in-law.  As to the 
January 1998 statements from [redacted] [redacted] and [redacted] 
[redacted], the Board is also skeptical as to there veracity 
given the fact that they were produced by the veteran at 
approximately the same time he produced the fraudulent 
December 1997 letter from [redacted], and the 
fraudulent treatment records from Drs. [redacted].  The Board's 
skepticism as to the veracity of these other two statements 
is further heightened by the fact that the format of [redacted]
[redacted] January 1998 letter mirrors the fraudulent 
December 1997 letter from [redacted][redacted].

As to reliability of the veteran's history, the Board notes 
that a review of the record on appeal shows that the veteran 
and his witnesses repeatedly changed there story as to the 
facts surrounding the alleged June 1949 motor vehicle 
accident and his post accident treatment.  Specifically, as 
to the facts surrounding who took the veteran for treatment 
following the accident, the veteran first reported that it 
was Pablo [redacted] that took him to a clinic in Manila.  See 
March 1990 VA Form 21-526.  Similarly, Mr. [redacted], in his 
three statements on file with VA, as well as in his 
deposition, reported that he was the one who took the veteran 
for treatment following the accident.  See December 1988, 
November 1997, and March 1999 statements from Mr. [redacted] and 
September 2001 deposition testimony.  

On the other hand, the veteran on another occasion reported 
that a survivor of the accident was the one who first brought 
him for treatment and on another occasion reported that it 
was his mother was who took him for treatment.  See October 
1994 statement in support of claim; and September 1996, 
statement in support of claim.  On yet another occasion, it 
was reported that it was the veteran's sister who took the 
appellant for treatment following the accident.  See January 
1998 statement from [redacted].

As to the facts surrounding the accident itself, the record 
is equally contradictory.  The veteran, in the late 1980's 
reported that he was injured in a motor vehicle accident on 
the day of his discharge in June 1949, he was on his way home 
to Leyte from Fort William McKinley when he was injured, and 
at that time he was bumped by a car.  See September 1988 NA 
Form 13055; April and September 1989 letters from the 
veteran; and December 1989 VA Form 9.  In the 1990's, 
however, he reported that he met an accident while riding in 
an owner jeep (see October 1994 statement in support of 
claim); he was hit by a big truck on June 23, 1949, while a 
passenger in a jeep (see September 1996, statement in support 
of claim); on the date of his discharge the jeep in which he 
was riding was hit broadside by a truck (see September 1996, 
representative's statement); and he related that the accident 
occurred on the day he was discharged from service on June 
23, 1949, at about 3 p.m. when he left camp for home (see 
October 1999 personal hearing testimony)

Tellingly, despite the detailed facts reported above, in both 
the veteran's September 1989 history and the October 1999 
personal hearing testimony, he reported that could not 
remember details of the accident because of the severity of 
his injuries.  Moreover, the veteran's story about whether he 
was walking, a passenger, and/or driving when the accident 
occurred is inconsistent.  In addition, while the veteran and 
Mr. [redacted] reported that the accident occurred outside of 
Fort William McKinley, another witness, Mr. [redacted], reported 
that the accident occurred outside of Camp Rizal, Manila.  
See December 1988, November 1997, and March 1999 statements 
from Mr. [redacted]; September 2001 deposition testimony from Mr. 
[redacted]; October 1990 statement from [redacted].

Likewise, the history of the veteran's post-accident 
treatment is also inconsistent.  First, the veteran reported 
that he was initially treated at a hospital in Manila and 
thereafter treated at home by his mother until her death in 
1958.  See September 1988 NA Form 13055.  Thereafter, the 
veteran reported he was treated at a clinic in Manila.  See 
March 1990 VA Form 21-526.  Next time, the veteran reported 
that he was brought to a clinic for treatment for two weeks 
and was later brought to Leyte for treatment.  See October 
1994 statement in support of claim.  On another occasion he 
reported that, following the accident, he was hospitalized 
due to his injuries and his mother took him to a private 
hospital in Leyte where he was treated for months.  See 
September 1996, statement in support of claim.  Yet, his 
representative thereafter reported that the veteran told him 
that, following the accident, he received his initial 
treatment on base before being taken to a local hospital.  
See September 1996, representative statement.  On the other 
hand, the veteran testified that he was unconscious after the 
accident and was taken to a private facility called [redacted] 
Hospital.  See October 1999 personal hearing.  Mr. [redacted] in 
his three statements on file with VA, as well as in his 
deposition, reported that that the veteran, following the 
accident, was taken for treatment at a clinic, taken to the 
nearby "Clenica Familia" for treatment, and/or brought to a 
clinic in Manila.  See December 1988, November 1997, and 
March 1999 statements from Mr. [redacted] and September 2001 
deposition testimony.  Yet, [redacted] reported in 
January 1998 that Dr. [redacted], Sr., treated the veteran 
immediately following the accident.  Further, Ms. [redacted] and 
Dr. [redacted], Jr., reported that the veteran was a patient of 
Dr. [redacted], Sr. from approximately 1949 to 1961.  See 
January 1991 letter from Dr. [redacted] [redacted], Jr.; and January 
1998 statement from Ms. [redacted].

As to the histories provided in the medical records, the 
Board notes that evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence."  Such evidence cannot enjoy 
the presumption of truthfulness because a bare transcription 
of a lay history is not transformed into "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore.  

As to the January 1991 letter from Dr. [redacted], Jr. 
and the January 1998 statement from [redacted] [redacted], while 
both parties reported that the veteran had been treated by 
Dr. [redacted], Sr., from approximately 1949 to 1960 or 
1961, neither party reported that the veteran required the 
treatment because of injuries sustained in a June 1949 motor 
vehicle accident.

The Board consequently concludes that the preponderance of 
the evidence is against the claim that the veteran was in a 
motor vehicle accident while in military service in June 
1949.  Therefore, the Board must deny the claims of 
entitlement to service connection for injuries to the head 
and face, including scarring; left eye blindness; loss of 
teeth; injuries to the right side of the body, including 
scars to the upper right chest and anterior right thigh; and 
residuals of a fracture femur.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  Furthermore, the Board has 
considered the doctrine of giving the benefit of the doubt to 
the veteran under 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 
4.3, but does not find the evidence is of such approximate 
balance as to warrant its application. 


ORDER

Service connection for injuries to the head and face, 
including scarring; left eye blindness, loss of teeth, 
injuries to the right side of the body, including scars to 
the upper right chest and anterior right thigh, and residuals 
of a femur fracture, each a residual of a motor vehicle 
accident, is denied.


	                        
____________________________________________
	DEREK R.BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



